Title: To James Madison from James Monroe, 15 November 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Novr. 15. 1796.
This will pass by the way of Engld. & will therefore most probably arrive safe. It is committed to Mr. Dease lately with Mr. P. in Engld. & who will deliver it to some careful person abt. departing thence for America. I enclose in it two letters from T. Pickering to me, my answer to the first, & a communication wh. finally wound up my discussion with the minister of for: affrs. upon the subject of the complts. of this govt: agnst our own, & wh. took place between that officer & myself. You will observe that T. P. grounds his measure upon certain letters of my own of the 16. & 20 of Feby. 10. & 25. of March, the contents of wh. he states tolerably well himself. In truth those letters, contain strong proofs of my attention to the object in question, & of its effect upon this govt. How then they became a ground of censure I cannot conceive. I consider this as a precipitate act which they are perhaps already sorry for. It marks equally the violence and the desperation of the party. The Americans here to a man when they heard of it (two Scots Pitcairn and Sadler excepted) assembled drew an address expressive of their regret and other sentiments favorable to me appointed a committee who wrote me to know when I would receive it—I was aware that this would be laid hold of in America and turned to party account and therefore prevailed on them not to deliver it.
This act puts me at liberty to publish my correspondence &c but this I think had better be done in America for a like reason. The season is now too far advanced for me to sit [out] till the spring although this person were now arrived and in the interim you will write and advise me what to do.
I have not answered the last letter because I waited this man’s arrival and because I doubt whether it is not better to reserve what I should say for a future occasion—and because notwithstanding this unprecedented outrage I have still some tenderness towards General Washington. You will determine whether the publication of any thing you have will be suitable & act accordingly.
Malmesbury is still here. I send you papers wh. contain the state of the negotiation or rather of the appeal to publick opinion on both sides. Unpromising however as appearances are I shod. not be surpris’d if a peace shod. be made up, for Engld. never took this step otherwise than under the pressure of necessity.
You will readily observe that after I asked a communication upon the subject of the treaty with the minister, of the Directoire, that I cod. not answer his objections till he furnished them or stated them to me: and of course cod. not have answer’d them when the 4. letter to wh. he refers (Pickering) of the last of March was written.
